1. Enlargement Strategy and Main Challenges 2006-2007 (vote)
- Before the vote on Amendment 29:
rapporteur. - (DE) Mr President, I propose that we should adopt Amendment 29, but also incorporate an element from the original text, so that it would end up - as an addition to the Socialist amendment - reading: 'which make up the European identity' as a combination of both drafts.
(The oral amendment was adopted)
- Before the vote on Amendment 16:
rapporteur. - (DE) Mr President, we have to adapt our text to take account of the latest developments in the negotiations on Turkey. We have tried to take the Socialist Group's Amendment 16 as a basis for this, and have put it into a form corresponding to the facts of the situation since Monday's Council of Foreign Ministers. Although you have the amendment in printed form, I can read it out if you wish. The rapporteur and the author of the amendment are agreed on this.
(The oral amendment was adopted)
- Before the vote on Amendment 17:
(EL) Mr President, in Amendment 17 tabled by the Socialist Group in the European Parliament, I wish to change the term ' Northern Cyprus' to the term 'Turkish Cypriot Community'. I discussed this with Mr Swoboda this morning and, as far as I understood, he accepts it.
(The oral amendment was adopted)
Mr President, this is not an objection to Mr Dimitrakopoulos' proposal, but I would like to add some other words to the same oral amendment. After this morning's debate, and after the Council last Monday expressed its support for the renewed UN efforts to solve the Cyprus problem, I would like to add the following words to the oral amendment made by Mr Dimitrakopoulos: 'in close cooperation with renewed UN efforts'.
(Applause)
(The oral amendment was adopted)